DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Applicant's submission filed July 27, 2022 have been received and entered. The Information Disclosure Form filed on July 27 2022 have been received and considered. No claims have been amended, cancelled, or newly added. 
Claims 1 and 6 stands allowed pursuant to the previous notice of allowance dated May 11, 2022.
Applicant’s amendments to the claims and arguments filed on March 24, 2022 have been received and entered. Claim 1 has been amended, while claims 2-5 and 7-14 have been canceled. Claims 1, 6 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Claims 1-7 (group I) in the reply filed on October 4, 2019 and species D was acknowledged.  The traversal is on the ground(s) that any search conducted on species D would necessarily include results from species A-C.   This was found persuasive therefore, instant election of species requirement between species A-D were withdrawn and all the non-elected species were rejoined with the elected species. The requirement was deemed proper and is therefore made FINAL.
Claims 1 and 6 are under consideration. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on April 25, 2018 as required by 37 CFR 1.55.


Terminal Disclaimer
The terminal disclaimer filed on 04/01/2022 and 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10214728 and 10793832 and US Patent application 17235817, respectively have been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kalpesh Upadhye on May 3, 2022.
The application has been amended as follows: 
In the claims
Following claim 1 has been re-written as follows:
A method for producing pancreatic endocrine cells, the method comprising:
	introducing a GLIS1 gene or one or more gene products thereof, a Neurogenin 3 gene or one or more gene products thereof, a Pdx1 gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof into cultured somatic cells to transdifferentiate into a population of pancreatic endocrine cells comprising insulin-producing beta-cells,
	wherein the GLIS1 gene comprises the nucleotide sequence as set forth in SEQ ID NO:1 or SEQ ID NO:2, and
 wherein the population of pancreatic endocrine cells are produced without undergoing an induced pluripotent stem (iPS) cell stage.
Conclusion
	Claims 1 and 6 are allowed.
Examiner’s note: The title of the instant application has been changed to--Method for Producing Pancreatic Endocrine Cells--
	The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims 1 and 6 under 35 USC112 (a), and obviousness type rejection as set forth in the Office Action of 01/27/2022 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 01/27/2022, applied to claims 1 and 6, the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest introducing a GLIS1 gene or one or more gene products thereof, a Neurogenin3 gene or one or more gene products thereof, a Pdx1 gene or one or more gene products thereof, and a MafA gene or one or more gene products thereof into cultured somatic cells to transdifferentiate said somatic cells to produce insulin producing pancreatic beta cells (see applicant’s arguments filed on 10/07/2021).  Applicant further provide 37 CFR§ 1.132 stating the claimed method demonstrate an unexpected and unknown property of producing insulin producing pancreatic endocrine cells by introducing “a GLIS1 gene or one or more gene products thereof” into a set of transcription factors (e.g., Neurogenin3, Pdx1, and/or MafA), which do not produce pancreatic endocrine cells. This unexpected and unknown property was not demonstrated by or contemplated by the closest cited prior art references of Zhou, Yang, and Yamanaka, taken either alone or in combination or the state of the art before the effective filing date of instant application. Applicant further provide evidence that the method for producing pancreatic endocrine cells as claimed can produce pancreatic endocrine cells regardless of the type of somatic cells (see paragraph 6-7 and 15 of the declaration filed on 04/22/2020). Accordingly, claims 1 and 6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632